Citation Nr: 1608316	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-02 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus (diabetes), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied service connection for diabetes.  In an April 2006 letter, the RO notified the Veteran of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.  

2.  The evidence presented since the March 2006 denial raises a reasonable possibility of substantiating the Veteran's claim of service connection for diabetes.


CONCLUSION OF LAW

1.  The March 2006 rating decision that denied the Veteran's claims of entitlement to service connection for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for diabetes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2009 that informed the Veteran of the evidence necessary to establish entitlement to service connection.  It also informed him of the information that he should provide and VA's duty to assist in obtaining evidence for his claim.  The letter met the notification requirements set out for claims for service connection.

The March 2009 letter did not detail the evidence necessary to reopen a previously denied claim.  However, as the Board finds that new and material evidence has been received in this case, any error in notice would be harmless.  

VA provided the Veteran with a hearing before the undersigned VLJ in December 2015.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In this case, the Veteran was denied service connection in a March 2006 rating decision, as the evidence did not show that the Veteran had service in the Republic of Vietnam during the Vietnam era, or that the Veteran's diabetes had onset or aggravation during or within one year of service.  

The Veteran did not file a notice of disagreement with the March 2006 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 2006  rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

In his March 2009 claim, the Veteran contends that he spent several weekends over the course of his time stationed on the Intrepid visiting a friend, stationed in Bien Hoa.  In his December 2015 hearing, he additionally stated that around August 1st, 1968, he flew into Da Nang Air Base to pick up a diesel injector pump.

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the Veteran's lay statements are presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Here, the Veteran's statements were not before the RO at the time of the March 2006 denial, and relate to unestablished facts necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening these claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim of entitlement to service connection for diabetes is reopened, and to this extent only, the appeal is granted.


REMAND

In a March 2009 Statement in Support of Claim, the Veteran contends that he spent several weekends over the course of his time stationed on the Intrepid visiting a friend, stationed in Bien Hoa.  Additionally, he contends that he was directly sprayed with an herbicidal agent.  In his December 2015 hearing, he stated that around August 1st, 1968, he flew into Da Nang Air Base to pick up a diesel injector pump.

In a September 2014 Deferred Rating Decision, the RO noted the need to do additional development to confirm the Veteran's contentions.  However, the record does not contain the results of any additional development which might have been performed.  Therefore, remand is necessary in order to confirm the Veteran's contention that he was within the land borders of Vietnam.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently held in Gagne v. McDonald, No. 14-0334, 2015 WL 6114516 (Vet. App. Oct. 19, 2015), that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests.  The Court found that VA was obligated to submit multiple 60-day requests to the JSRRC for records of a stressor event.  Id. at 7.  The Court determined that the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be 'futile,' and found that a records search over a 13-month period was not 'unreasonably long, given the particulars of the stressor provided by the appellant.'  Id.  On remand, any development should be undertaken in light of this Court ruling.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request any additional details which may serve to allow VA to verify his claimed physical presence within the land borders of Vietnam, or his claimed exposure to herbicide agents.  He should be asked to provide as much detail as possible and be notified that more specific details will make verification faster and more likely to be successful.

2.  Take all reasonable steps necessary to attempt to verify the Veteran's claimed travel within the Republic of Vietnam.  Contact the appropriate records custodian who should be asked to attempt to verify whether individuals were routinely ferried from the USS Intrepid to Vietnam for shore leave during the Veteran's service aboard the ship from June 1968 to January 1969.  

Efforts also should be made to determine whether aircraft from the USS Intrepid were sent to Da Nang Air Base with personnel to retrieve a diesel injector pump (or any equipment) at any time between July 2 and August 30, 1968.

If the Veteran is able to provide enough information about the time, place, and circumstances of his direct exposure to herbicide agents, take all reasonable steps necessary to verify such exposure.

All requested development efforts should be documented, and any unsuccessful efforts should be processed consistent with the provisions of 38 C.F.R. § 3.159.  

3.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


